Citation Nr: 1518527	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  04-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a lumbosacral condition.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970, with subsequent service in the Air Force Reserves and Texas Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas with regard to the TDIU claim, and from a January 2012 rating decision regarding the other claims on appeal.

With regard to the Veteran's claim for service connection for a left knee condition, the Board notes by way of procedural background that an unappealed January 1987 rating decision denied entitlement to service connection for a left knee condition.  The Veteran filed a request to reopen his claim in December 2011.  Subsequently, additional service treatment records were associated with the claims file in December 2014 (relating to his service in the Air Force Reserves and Air National Guard subsequent to his regular active duty service).  One record dated in September 1976 notes the Veteran reported diagnosed arthritis of the knees.  Therefore, as relevant service treatment records have been newly associated with the claims file, this matter relates back to the original claim that was denied in January 1987, and no new and material evidence is required to reopen a claim.  See 38 C.F.R. § 3.156(c) (2014).

With regard to the Veteran's right knee rating claim, the Board notes by way of procedural background that a November 2010 Board decision denied entitlement to an increased rating.  A February 2013 decision of the Court of Appeals for Veterans Claims (CAVC) affirmed the November 2010 Board decision.  A subsequent July 2014 Federal Circuit decision, and an August 2014 CAVC order, only relate to the issue of entitlement to a TDIU.  Therefore, the Board notes that the right knee increased rating claim presently before the Board only relates to the more recent claim for an increased rating filed by the Veteran in December 2011.  

With regard to the issue of entitlement to a TDIU, a July 2014 Federal Circuit decision held that the Board improperly failed to address the issue of entitlement to a TDIU in its November 2010 decision relating to the then-pending knee rating claim, and the Federal Circuit noted that an appropriate docket number should be assigned to the TDIU matter (i.e, a 2004 docket number).  Then, an August 2014 CAVC order vacated the November 2010 Board decision to the extent that it did not address the issue of entitlement to a TDIU, and remanded the TDIU matter to the Board noting the earlier docket number should be assigned.  Based thereon, the Board has assigned the same docket number to the TDIU matter that was assigned to the right knee rating claim that was denied by the November 2010 Board decision.  Next, pursuant to internal Board procedures, the Board merged the other issues on appeal before the Board with this earlier docket number (which other issues on appeal herein had not been appealed to the Board until 2013).  

The Board also notes that the Veteran's representative requested 60-day extensions to submit evidence in February 2014, October 2014, and January 2015.  In October 2014 and again in January 2015, the Board found good cause to grant a 60-day extension of time for the Veteran and his representative to submit "any additional materials" in support of the appeal.  Meanwhile, the Veteran's representative was notified in October 2014 that his informal hearing presentation was due in January 2015.  On April 8, 2015, the Board received yet another motion for an additional 60 day extension.  On April 13, 2015, the Board received written argument by the representative.  

The Board denies the representative's April 2015 motion for an additional extension.  Specifically, the motion cites: "As good cause for this motion, the Veteran would note that counsel received a complete copy of the appellant's claims file and this extension of time is needed to review the file in preparation of filing written argument on the appellant's behalf."  Notably, the representative received the two volume claims file in August 2014, and two motions for extension were granted subsequently.   Therefore, as the representative has had an additional four months since the claims file was sent, the Board does not find good cause has been shown.  Additionally, as noted above, the representative submitted a lengthy brief one week after his motion for extension, which does not indicate the need for more time to prepare any type of addendum brief.  Thus, it appears the reason for the extension request (preparation for filing written argument) no longer remains. Therefore, the Board finds these matters are ready for a decision.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Left Knee

The Veteran claims that he has a left knee condition due to his active service.  He has reported to VA clinicians a history of falling 8 feet off a stand while working on an airplane in service in 1969.

The Board notes that the Veteran's service treatment records from his active duty service from 1966 to 1970 are silent as to any fall or any left knee injury or complaints, although they do reflect the Veteran's treatment for complaints of right knee pain between October 1969 and December 1969, and his reported history of a right knee injury prior to service.

The Board adds that the Veteran has not alleged that he injured his left knee in combat.  See 38 U.S.C.A. § 1154(b) (West 2014).

The first record of complaint of left knee problems is a May 1975 private treatment record showing diagnosed arthralgia.  A September 1976 periodic examination report reflects the Veteran reported he had arthritis in his knees.  A February 1977 private treatment record shows he complained of his knees aching.  Subsequent periodic reports of medical history dated in December 1981 and December 1986 reflect the Veteran checked the box indicating he had arthritis.  A December 1986 VA orthopedic examination report reflects diagnosed left knee synovitis, history of, and that x-rays were ordered, which showed no abnormality.  The Board notes that the Veteran's VA treatment records dated from 1998 to around March 2004 were found by the RO to be unavailable (prior to April 2004).  See Formal Finding, October 2012.

Recent VA treatment records show complaints of and treatment for knee pain, and diagnoses including osteoarthritis of the left knee, chondromalacia, and DJD.  See, e.g., November 2013 (osteoarthritis), VVA 23 of 334; May 2011 (chondromalacia), VVA 267 of 334; August 2012 (DJD), VVA at 123 of 334.

The Veteran was afforded a January 2012 VA examination (knees/leg).  The VA examiner noted the Veteran's reported history, and examined his left knee and recorded objective findings, but did not record any diagnosis or provide any etiological opinion.  The Board adds that this VA examination was performed without a review of the claims file, including but not limited to the newly associated service treatment records, as well as a recent April 2015 statement submitted by the Veteran's representative in support of the claim.  Therefore, the Board finds that this matter should be remanded to obtain a new VA examination, based on a review of the entire claims file, to address the current nature and etiology of any left knee condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In addition, an August 2013 VA treatment record reflects the Veteran alluded to treatment outside of VA for his knees.  See VVA at 52 of 334.  On remand, the Veteran should be asked to identify any non-VA treatment for his left knee so that these records may be associated with the claims file.

As a final matter, the Board notes that after the issuance of the August 2013 Statement of the Case (SOC), additional VA treatment records were associated with the claims file dated through October 2014 (the SOC noting review through July 2013), as well as the Veteran's service treatment records and personnel records from his service in the Air Force Reserves and Air National Guard.  Therefore, on remand, the preparation of a new Supplemental Statement of should include a review of these additional records.

B.  Lumbosacral condition

The Veteran also claims entitlement to service connection for a lumbosacral condition that he also attributes to the alleged falling incident in service.  See, e.g., VA Treatment Record, April 2011, VVA at 269 of 334.  He has reported to VA clinicians that he has experienced back pain since service.  See November 2013, VVA at 23 of 334.  He asserts in the alternative that his back condition is secondary to his service-connected right knee disability.

The Veteran's service treatment records include a June 1967 treatment record that reflects the Veteran reported back pain on arising for several years.  Low back pain was diagnosed.

Recent VA treatment records reflect that the Veteran has been followed for back complaints, with diagnoses including, but not limited to, degenerative joint disease (DJD) and degenerative disc disease (DDD).  See, e.g., April 2011 (DJD), VVA at 271 of 334; May 2011 (DDD), VVA at 268 of 334.

A February 2012 brief VA medical opinion reflects that the VA examiner opined that it is less likely than not that the Veteran's current back condition, noted as disc bulges (citing an August 2010 MRI), was related to the service, reasoning that there was no evidence in the service treatment records to support any relationship between his in-service back complaint and his disc bulges.  The Board is cognizant, however, that it may not rely on a VA medical opinion whose rationale is based on the lack of explicit nexus evidence in the service treatment records.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet.App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007).  Moreover, as noted above, the Veteran's VA treatment records show diagnoses other than disc bulges.  The VA examiner further opined that there was no medical literature to support any relationship between knee synovitis and his back condition.  The Board is not, however, convinced by the summary rationale of the VA examiner that no medical literature exists to support a possible relationship between a knee disability and a back disability.  Therefore, this matter should be remanded for a new VA medical opinion.

In addition, an August 2013 VA treatment record reflects the Veteran alluded to treatment outside of VA for his back.  See VVA at 52 of 334.  On remand, the Veteran should be asked to identify any non-VA treatment for his back so that these records may be associated with the claims file.  

A May 2013 VA treatment record reflects he reported he received a steroid injection at UTSW; these records should also be obtained.  See VVA at 85 of 334.

C.  Right Knee

The Veteran's right knee disability is currently assigned a 10 percent rating under Diagnostic Code 5020, effective February 6, 2004.  The Veteran seeks an increased rating.  See Claim, December 2011.  

The Veteran was most recently afforded a VA examination in January 2012.  More recent VA treatment records, however, indicate that the Veteran's symptoms may have worsened since the last VA examination.  For instance, a September 2013 VA treatment record reflects that the Veteran requested a wheelchair and surgical consultation, and reported that his medications and injections were not effective and that his pain was an 8 of 10.  See VVA at 45 of 334; see also December 2012, VVA at 104 of 334 ("much worse").  In addition, recent VA treatment records reflect that the Veteran has reported falls due to his knees.  See, e.g., December 2012; May 2012, VVA at 148 of 334.  The Veteran's representative requests in recent April 2015 correspondence that the Veteran be assigned a rating for instability.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address the current severity of his service-connected right knee disability.  The Board adds that the examiner should note that the claims file was reviewed, as the prior January 2012 VA examiner apparently did not have the file available for review.
The Board adds that recent VA treatment records dated through October 2014 were associated with the electronic claims file after the issuance of the August 2013 SOC.  Also, the recent April 2015 statement received from the Veteran's representative addresses the Veteran's alleged symptomatology.  Therefore, on remand, all of the Veteran's VA treatment records in the claims file, paper and electronic, as well as this new April 2015 statement should be reviewed prior to the issuance of a SSOC.

D.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable rating, effective April 28, 1981.  See 38 C.F.R. § 4.85 (2014).  The Veteran seeks an increased rating.  See Informal Claim, December 2011.

The Veteran was last afforded a VA examination in January 2012.  Subsequently, a June 2012 VA audiology note reflects the Veteran reported a decrease in subjective hearing sensitivity.  Therefore, as the evidence indicates that the Veteran's hearing loss may have increased in severity since the last VA examination, on remand, the Veteran should be afforded a new VA examination.  The Board adds that the examiner should note that the claims file has been reviewed, as the January 2012 VA examiner did not review the claims file.

In addition, as noted above, since the issuance of the August 2013 SOC, more recent VA treatment records have been associated with the electronic claims file dated through October 2014.  Among these records is a May 2014 VA audiology record that notes that audiometric testing had been performed, including an audiogram, but the complete results, including the pure tone thresholds, were not included in the treatment note.  See VVA, p. 11 of 338.  Similarly, the Board notes that a June 2012 VA audiology record does not include the complete results of the audiometric testing performed.  See VAA, p. 65 of 88.  Therefore, this matter should also be remanded to obtain the complete results of the audiometric testing, including the pure tone thresholds, from the June 2012 and May 2014 VA treatment records, after which a SSOC should be issued based on a review of all of the evidence of record.
E.  TDIU

The Veteran claims entitlement to a TDIU.  He has alleged that he is unable to work, including due to his service-connected right knee disability.  The Board acknowledges that recent April 2015 correspondence was received with argument relating specifically to that claim.

As the Veteran's right knee rating claim is being remanded herein for further development, including for private treatment records, and for a new VA examination to address the current nature and severity of his right knee disability, the Board will defer decision on the TDIU matter.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of non-VA treatment for his back and knees, and to complete any requisite Forms 21-4142.

In addition, ask the Veteran to complete a Form 21-4142 authorization so that any relevant treatment records from UTSW relating to his back claim may be associated with the claims file.  See VA Treatment Record, May 2013.

2.  After the above development has been completed, afford the Veteran a new VA examination to determine the current nature and the etiology of his left knee condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including paper and electronic, and including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner is asked to indicate whether it is at least as likely as not that any current left knee condition is related to his active service, including but not limited to his reported history of falling 8 feet off a stand while working on an airplane in service in 1969.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran is competent and credible to describe an incident that happened to him.

3.  After the above development in paragraph (1) has been completed, forward the Veteran's claims folder to an appropriate medical professional to provide an opinion.  The examiner is requested to review the claims folder in order to render an opinion as to the following:

a.  whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's back condition is related to his active service, including but not limited to his reported history of falling eight feet off a stand while working on an airplane during his regular active service; 

b. whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's back condition is caused by his service-connected right knee disability;

c.  whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's back condition is aggravated by his service-connected right knee disability (i.e., that there has been a permanent worsening beyond the natural progress of the disability).

Please explain to the VA examiner that the lack of a statement of etiology or other medical evidence documenting a nexus in the service treatment records, by itself, is not a sufficient rationale, alone, upon which to base a negative opinion regarding direct service connection.  Likewise, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

Also, please explain to the VA examiner that a general citation to a lack of any medical literature of any possible causation of aggravation of a back condition by a knee condition is not a sufficient rationale, alone, upon which to base a negative opinion regarding secondary service connection.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the above development in paragraph (1) has been completed, afford the Veteran a new VA examination in order to determine the current severity of his right knee disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should also address the functional impairment caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks. 

5.  Associate with the claims file the complete VA audiometric test results, including pure tone thresholds, cited in the VA audiological records dated in June 2012 and May 2014.

6.  After the above development in paragraph (5) has been completed, afford the Veteran a new VA examination in order to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

7.  Then, perform any additional development necessary, and readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

